Appellant John Bonaventura, individually and as the Las
                  Vegas Township Constable, argues, among other claims, that (1) the
                  ordinance violated his due process rights, (2) the district court erred in
                  sanctioning his counsel, and (3) the district court erred in denying
                  injunctive relief. We conclude that these arguments lack merit, and
                  therefore affirm the district court's order.
                  Due process
                                The agenda items referenced a "finding" that had been made
                  by the Board, and, because this "finding" was not made public,
                  Bonaventura argues that there was no meaningful opportunity for him to
                  review, question, and be heard on its validity and accuracy.
                                 "Substantive due process guarantees that no person shall be
                  deprived of life, liberty or property for arbitrary reasons." Allen v. State,
                  100 Nev. 130, 134, 676 P.2d 792, 794 (1984). The first part of a
                  substantive due process analysis is "whether the interest at stake . .. is
                  constitutionally protected."     See Mosley v. Nev. Comm'n on Judicial
                  Discipline, 117 Nev. 371, 378, 22 P.3d 655, 659 (2001). Notably, the
                  constable position is not a constitutionally created position.      Moore v.
                  Humboldt Cty., 46 Nev. 220, 224-25, 204 P. 880, 881 (1922) (explaining
                  that the constitution only provides for the election of county clerks, county
                  commissioners, county recorders, sheriffs, district attorneys, public
                  administrators, and county surveyors), rev'd on other grounds on reh'g, 46
Nev. 220, 210 P. 401 (1922). But see Anthony v. State, 94 Nev. 338, 341,
                  580 P.2d 939, 941 (1978) (permitting the "use [of] population as a criterion
                  in effecting a law which may nevertheless be deemed a general law");
                  Clark Cty. By and Through Bd. of Cty. Comm'rs v. City of Las Vegas By
                  and Through Bd. of City Comm'rs, 97 Nev. 260, 264, 628 P.2d 1120, 1122

SUPREME COURT
      OF
    NEVADA
                                                         2
(0) I947A 44040
                   (1981) ("Nor is such an enactment in violation of the Nevada Constitution,
                   art. 4, s 25, which requires a uniform system of county and township
                   government as long as the use of the population criteria is rationally
                   related to the subject matter and does not create an odious or absurd
                   distinction.").
                                Bonaventura was elected and accepted the position of
                   constable in 2011 with knowledge that Clark County could abolish the
                   office pursuant to NRS 258.010(3)(b).          Thus, we conclude that
                   Bonaventura does not have a property interest in his constable position, so
                   the ordinance did not violate his due process rights.   See Sham berger v.
                   Ferrari, 73 Nev. 201, 206-07, 314 P.2d 384, 386-87 (1957) (holding that
                   surveyor general incumbent did not have a property right to an office,
                   which, by statute, could be abolished even during an incumbent's term).
                   Sanction
                                After the Board passed the proposed ordinance, Bonaventura
                   attached to his trial brief an affidavit from a Board of County
                   Commissioner describing the ordinance as a prearranged plan to get rid of
                   Bonaventura. The district court struck the Commissioner's affidavit and
                   proposed testimony.
                                RPC 4.2 provides that "a lawyer shall not communicate about
                   the subject of the representation with a person the lawyer knows to be
                   represented by another lawyer in the matter, unless the lawyer has the
                   consent of the other lawyer or is authorized to do so." Sanctions for this
                   rule's violation have included "exclusion of information obtained by ex
                   parte contact, [and] prohibition on the use of such information at trial."
                   Palmer v. Pioneer Inn Assoc., Ltd., 118 Nev. 943, 948, 59 P.3d 1237, 1240
                   (2002). This court reviews sanctions made by a district court for an abuse

SUPREME COURT
      OF
    NEVADA
                                                        3
(0) I Y47A aetr,
                of discretion.   Foster v. Dingwall, 126 Nev. 56, 65, 227 P.3d 1042, 1048
                (2010).
                              Based on the testimony that Bonaventura, his counsel, and his
                counsel's paralegal went to see the commissioner to obtain the
                commissioner's signature on the typed affidavit, we conclude that the
                district court did not abuse its discretion in finding an RPC 4.2 violation or
                in sanctioning Bonaventura for the violation.
                              Bonaventura argues that the commissioner is a whistleblower,
                and NRS 281.631(1), 2 which is a part of Nevada's whistleblower statutory
                scheme, prohibited the district court from blocking the disclosure of
                inappropriate governmental action. Bonaventura cites to Van Asdale v.
                International Game Technology, 577 F.3d 989 (9th Cir. 2009) to support
                his contention that the whistleblower statute overcomes the attorney-
                client privilege. However, we conclude that this case is distinguishable
                from Van Asdale, In Van Asdale, the attorney-client privilege was based
                on the relationship between the plaintiffs, defendant's former in-house
                counsel, who complained that their discharge was retaliatory, and the

                      2 NRS   281.631(1) provides that

                              A state officer or employee and a local
                              governmental officer or employee shall not directly
                              or indirectly use or attempt to use the official
                              authority or influence of the officer or employee to
                              intimidate, threaten, coerce, command, influence
                              or attempt to intimidate, threaten, coerce,
                              command or influence another state officer or
                              employee or another local governmental officer or
                              employee, as applicable, in an effort to interfere
                              with or prevent the disclosure of information
                              concerning improper governmental action.


SUPREME COURT
        OF
     NEVADA
                                                         4
(0) I947A
                defendant. 577 F.3d at 995. In that case, the defendant argued, and the
                court rejected, the premise that the attorney-client relationship alone
                should be a bar to the lawsuit as plaintiffs were privy to privileged
                material. Disparately, the attorney-client privilege that Bonaventura is
                attempting to overcome concerns the relationship between a commissioner
                of the Board, who is a member of the defendant County Board of
                Commissioners in this case, and the Board's counse1. 3 As such, we
                conclude this case is inapplicable here.
                Injunctive relief
                             This court reviews a denial of request for injunctive relief for
                abuse of discretion. Comm'n on Ethics v. Hardy, 125 Nev. 285, 291, 212
P.3d 1098, 1103 (2009). "Permanent injunctive relief may only be granted
                if there is no adequate remedy at law, a balancing of equities favors the
                moving party, and success on the merits is demonstrated."       Chateau Vegas
                Wine, Inc. v. S. Wine & Spirits of Am., Inc.,   127 Nev. 818, 824-25, 265 P.3d
680, 684 (2011), as corrected on denial of reh'g (Apr. 17, 2012). While
                questions of statutory construction are reviewed de novo, "[a] district
                court's findings of fact are accorded deference[ J . . . unless they are clearly
                erroneous and not based on substantial evidence."        Id. at 825, 265 P.3d
684 (internal quotation marks omitted).
                             Based on our review of the record, our determination that the
                district court considered the language set forth in the in the agenda item,

                      3 Additionally, while the district court prohibited the commissioner
                from disclosing improper governmental action within the confines of
                Bonaventura's suit, the commissioner was able to disclose this information
                in other ways. In fact, the commissioner contacted a newspaper and
                shared the information that was in the affidavit.



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A
                 and our foregoing conclusions in this order, we conclude that Bonaventura
                 cannot demonstrate future success on the merits. Therefore, the district
                 court did not abuse its discretion in denying injunctive relief.4
                               Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                     Pe..cr        , C.J.
                                          Hardesty


                    etA.A.                   J.
                 Parraguirre                                  Douglas-,
                                                               /



                 Cherry                                       Saitta


                                                                irkeAkil
                 Gibbons                                      Pickering )




                       4Bonaventura raises the following additional arguments on appeal:
                 (1) Clark County Ordinance 2.15.010 and NRS 258.010(3) are
                 unconstitutional, and (2) the Board enacted the ordinance in violation of
                 Nevada's Open Meetin g Law. We conclude that Bonaventura's
                 constitutionality argument lacks merit. With re gard to his argument that
                 the Board violated Nevada's Open Meeting Law, Bonaventura provides no
                 discussion or analysis of his cited authorities, and as such, we decline to
                 address this argument. See Edwards v. Emperor's Garden Rest., 122 Nev.
317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (explaining that this court
                 need not consider claims that are not cogently argued).



SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                  cc: Hon. Rob Bare, District Judge
                       Robert B. Pool
                       Clark County District Attorney/Civil Division
                       Eighth Judicial District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                     7
(0) 1947A 44O10